DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
This is a RCE filed on 10/20/2021 of applicant's earlier Application No. 16/543,009.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.

Examiner disagrees: 
Examiner maintains his position that Peting discloses although the current will begin to ramp downward just due to the fact that the FET 561 has been turned off, a downward ramp due only to turning off the FET 561 would be relatively slow. (Slow relative to the upward ramping of current when the FET 561 is turned on, thus creating an asymmetry between the up and down current ramps.) To accelerate the downward ramping of current and thus cause the upward and downward current ramps to approximately match, Vclamp 512 is set to a higher voltage potential than Vsupply 511 such that a reverse voltage bias (as indicated by the "+" and "-" symbols in FIG. 5B) will be placed across inductor 562 thus accelerating the ramp down of current (see paragraph [0087]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) configured to drive the at least one LED (Fig. 4b, 470-1 to 470n) and 
Peting does not specify in Fig. 4b switch the at least one LED between a forward bias state and a reverse bias state.
Peting discloses switch (Fig. 5a-b, 561) the at least one LED (Fig. 5a-b, 561) between a forward bias state (Paragraph [0084]) and a reverse bias state (Paragraph [0057 & 0087]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with switch the at least one LED between a forward bias state and a reverse bias state for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
In regards to claim 12. Peting discloses the LED package of claim 1, wherein the active electrical element (Fig. 4a, 420 & Paragraph [0073]) is configured to communicate with and respond to commands (Fig. 2a, 232 & Paragraph [0054]) from another control element (Fig. 2, 230).
In regards to claim 15. Peting discloses the LED package of claim 1, wherein the active electrical element comprises at least two bidirectional communication ports (Fig. 4a, 432 and 431).
Claims 2-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1].
In regards to claim 2. Peting discloses the LED package of claim 1, wherein the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) further comprises that is configured to provide an error signal (Paragraph [0116] “Whether a transient problem or a significant problem has been detected, the LED Line driver IC 420 may transmit error and diagnostic information up to a controller system using data output 431”) while the at least one LED (Fig. 4b, 470-1 to 470n) is in the reverse bias state (Paragraph [0057]).
Peting does not specify a level sensor
Logiudice discloses a level sensor (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with a level sensor for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 3. Peting discloses the LED package of claim 1, wherein the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) further configured to provide reverse leakage measurements (Paragraph [0116]) while the at least one LED is in the reverse bias state (Paragraph [0057]).
Peting does not specify wherein the active electrical element further comprises an analog-to-digital converter 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element further comprises an analog-to-digital converter for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 4. Peting in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter comprises at least one of an analog filter circuit and digital filter circuitry (Logiudice: Paragraph [0063]).
In regards to claim 5. Peting in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) relating to an operating condition of the at least one LED while the at least one LED is in the reverse bias state (Peting Paragraph [0087]).
In regards to claim 6. Peting in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating to an operating condition (Logiudice: Paragraph [0075]) of the at least one LED while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 7. Peting in view of Logiudice discloses the LED package of claim 6, wherein the active electrical element (Logiudice: Paragraph [0075]) is configured to adjust a drive signal of the at least one LED based on the voltage detected (Logiudice: Paragraph [0075])  while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 8. Peting in view of Logiudice discloses the LED package of claim 7, wherein the drive signal comprises a pulse width modulation signal (Logiudice: Paragraph [0035]) and the active electrical element (Logiudice: Paragraph [0035]) is configured to adjust a pulse width modulation duty cycle of the at least one LED (Logiudice: Paragraph [0035]).
In regards to claim 10. Peting in view of Logiudice discloses the LED package of claim 1, 
Peting does not specify wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED
Logiudice discloses wherein the active electrical element (Logiudice: Paragraph [0075]) comprises a current source that provides an adjustable current to the at least one LED (Logiudice: Fig. 16, LDr-g).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED for purpose of minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 13. Peting in view of Logiudice discloses the LED package of claim 1,
Peting does not specify wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function.
Logiudice discloses wherein the active electrical element is configured to receive data values (Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function for purpose of calibrating the LEDs according to an color signal defining the desired color and dependent on the temperature single to provide desired color as disclosed by Logiudice (Abstract).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Chen et al [US 2017/0168212 A1]
In regards to claim 11. Peting in view of Logiudice discloses the LED package of claim 1, 
Peting does not specify wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state.
Chen discloses wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state (Fig. 3, 303  & Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state for purpose of improving effect is more obvious than that of reducing the space between the LEDs; moreover, compared with a single column of lamp strips, two columns of lamp strips can be controlled by a circuit to choose which column of lamp strips will be lightened. By lightening two columns of lamp strips alternately at a preset frequency, the hotspot phenomenon can be eliminated in a more energy saving manner as disclosed by Chen (Paragraph [0006]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 Al] as applied to claim 1 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 14, Peting discloses the LED package of claim 1,
Peting does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Claims 17, 19-24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1].
In regards to claim 17. Peting in view of Logiudice discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), relating to reverse leakage measurements (Peting Paragraph [0116]) of the at least one LED (Fig. 4b, 470-1 to 470n) while the at least one LED (Fig. 4b, 470-1 to 470n) is operated in a reverse bias state (Peting Paragraph [0087]).
Peting does not specify the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063]) wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 19. Peting in view of Logiudice discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating (Logiudice: Paragraph [0075]) to forward voltage measurements of the at least one LED (Peting Paragraph [0084]).
In regards to claim 20. Peting in view of Logiudice discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical short condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 21. Peting in view of Logiudice discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical open condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 22. Peting in view of Logiudice discloses the LED package of claim 17, wherein the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) is configured to adjust a pulse width modulation duty cycle (Logiudice: Paragraph [0035]) of the at least one LED (Peting Paragraph [0084]) based on voltage levels that are detected by the at least one analog-to-digital converter (Logiudice: Paragraph [0063]).
In regards to claim 23. Peting in view of Logiudice discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to transmit measured data from the at least one LED (Logiudice: Fig. 11, LD1) to the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) for serial output (Peting: Paragraph [0073]).
In regards to claim 24. Peting in view of Logiudice discloses the LED package of claim 17, wherein the at least one ADC analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to provide at least one of reverse leakage measurements (Peting Paragraph [0116]) and forward voltage measurements for a plurality of LEDs (Peting Paragraph [0084]).
In regards to claim 26. Peting in view of Logiudice discloses the LED package of claim 17, wherein the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) is configured to drive the at least one LED (Peting Paragraph [0084]) and switch (Peting: Fig. 5a-b, 561) between a forward bias state (Peting: Paragraph [0084]) and a reverse bias state (Peting: Paragraph [0087]) for the at least one LED (Peting: Fig. 5a-b, 570-1 to 570-n).
In regards to claim 27. Peting in view of Logiudice discloses the LED package of claim 17, wherein the active electrical element is configured to receive data values (Logiudice Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Logiudice Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
In regards to claim 29. Peting in view of Logiudice discloses the LED package of claim 17, wherein the active electrical element further comprises at least two bidirectional communication ports (Peting: Fig. 4a, 432 and 431).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1] and further in view of Korcharz et al [US 2007/0195025 A1]
In regards to claim 25. Peting in view of Logiudice discloses the LED package of claim 17, 
Peting in view of Logiudice does not specify wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor.
Korcharz discloses wherein the at least one ADC analog-to-digital converter (Fig. 2, 150) is configured to provide temperature measurements (Paragraph [0064-66]) by measuring a voltage provided by a thermal sensor (Fig. 2, 180).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0070]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 Al] in view of Logiudice [US 2013/0076250 Al] as applied to claim 1 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 28. Peting in view of Logiudice discloses the LED package of claim 17, 
Peting in view of Logiudice does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844